Citation Nr: 1535069	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  10-08 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial increased rating for bilateral hearing loss, rated as noncompensable prior to October 5, 2012, and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In May 2010, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

In an April 2012 Board decision, the Board remanded the case for further evidentiary development.  In a December 2012 rating decision, the RO increased the Veteran's rating for bilateral hearing loss to 20 percent disabling, effective October 5, 2012.  As the grant of a 20 percent rating, effective October 5, 2012, did not constitute a full grant of the benefits sought, the increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The Virtual VA paperless claims processing system contains VA treatment records dated from February 2009 to April 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a brief from the Veteran's representative dated in June 2015.  Other documents on VBMS are either duplicative of the evidence of record or not pertinent to the present appeal.


FINDINGS OF FACT

1.  For the period prior to October 5, 2010, audiometric examinations correspond to no greater than a level I hearing loss for the right ear, and no greater than a level I hearing loss for the left ear. 

2.  Resolving all doubt in favor of the Veteran, for the period from October 5, 2010, to May 22, 2012, the October 5, 2010 audiometric examination corresponds to no greater than a level VI hearing loss for the right ear, and no greater than a level IV hearing loss for the left ear.

3.  For the period beginning May 23, 2012, audiometric examinations correspond to no greater than a level II hearing loss for the right ear, and no greater than a level VIII hearing loss for the left ear.


CONCLUSIONS OF LAW

1.  For the period prior to October 5, 2010, the criteria for a compensable disability rating for bilateral hearing loss had not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100, 4.86 (2014).

2.  For the period from October 5, 2010, to May 22, 2012, the criteria for a 20 percent disability rating, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100, 4.86 (2014).

3.  For the period beginning May 23, 2012, the criteria for a 40 percent disability rating, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100, 4.86 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claim in April 2012 for additional evidentiary development.  In particular, the Board instructed the AOJ to obtain all outstanding VA treatment records not currently associated with either the paper or paperless claims file, to specifically include the hearing examination conducted on October 5, 2010, at Hearing USA Saginaw.  The Board also instructed the AOJ to schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  In May 2012, the AOJ provided the Veteran with a VA examination for his service-connected bilateral hearing loss.  The AOJ also obtained all of the outstanding VA treatment records, to include the October 5, 2010, hearing examination conducted at Hearing USA Saginaw.  The AOJ readjudicated the Veteran's claim in a December 2012 SSOC.  

The Board notes that the April 2012 remand directive instructed the VA examiner to provide an opinion as to whether it was at least as likely as not that the Veteran's service-connected hearing loss disability rendered him unable to secure and follow substantially gainful employment.  As pointed out by the Veteran's representative in the April 2015 brief, the May 2012 VA examiner did not specifically render an opinion as to whether it was at least as likely as not that the Veteran's service-connected hearing loss disability rendered him unable to secure and follow substantially gainful employment.  However, the May 2012 examiner did address the functional impact of the Veteran's hearing loss on his ability to work.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141  (1999).

Thus, there has been substantial compliance with the Board's prior remand instructions for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).





II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in November 2008.  Where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, service treatment records, private treatment records, and VA treatment records have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in January 2009 and May 2012.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10. The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow deficient, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Here, the May 2012 VA examiner discussed the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing, the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.  

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).


IV.  Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran contends his bilateral hearing loss warrants a higher disability rating.

In November 2008, the Veteran submitted the results of a private audiology consultation performed by the Bay Area Hearing Clinic.  Although hearing thresholds were not numerically itemized on this private examination report, numerical values can be inferred from the audiometric chart associated with the test narrative.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) [as fact-finding is a proper function of the Board, the Board is permitted to interpret the graphical representations contained in the audiograms into numerical results]. 

Puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
60
75
75
LEFT
20
25
60
70
70

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 58 decibels in the right ear, and 56 decibels in the left ear.  The speech recognition scores were 96 percent for the right ear, and 88 percent for the left ear. The Board notes; however, that it is unclear as to whether the Bay Area Hearing Clinic used Maryland CNC testing in calculating the Veteran's speech discrimination percentages.  However, because the subsequent January 2009 VA audiological examination provided speech discrimination percentages using Maryland CNC testing, and the speech discriminiation percentages approximate the percentages obtained in the January 2009 VA audiological examination, the Board finds that remanding the matter for clarification as to whether the Maryland CNC test was administered at this audiogram would not assist the Veteran, and would only result in undue delay in adjudicating the claim.

Applying the test results of the Bay Area Hearing Clinic audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level II for the right ear, and Level II for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

The Veteran was afforded a VA audiological examination in January 2009.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
60
80
85
LEFT
25
25
65
80
80

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 63 decibels in both the left and right ears.  The speech recognition scores on the Maryland CNC word list were 96 percent in both the left and right ears.

Applying the test results of the January 2009 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level II for the right ear, and Level II for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

In November 2012, a VA audiologist interpreted an audiological examination from HEARUSA dated in October 2010.  Puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
75
95
100
LEFT
40
35
70
85
80

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 78 decibels in the right ear, and 68 decibels in the left ear.  The speech recognition scores were 72 percent for the right ear, and 76 percent for the left ear. The Board notes that in the November 2012 interpretation of the October 2010 audiometric evaluation, the VA audiologist indicated that the word recognition scores were generated using NU-6 word lists with live-voice stimuli.  Although it is unclear whether this is considered Maryland CNC testing, as required under 38 C.F.R. § 4.85, as the RO has already found this examination to be compliant in determining that it warranted a 20 percent disability rating, the Board will resolve any doubt in favor of the Veteran and accept it. 

Applying the test results of the October 2010 HEARUSA audiometric examination to Table VII of the Rating Schedule results in a Roman numeric designation of Level VI for the right ear, and Level IV for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a 20 percent rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

The Veteran was afforded a final VA audiological examination in May 2012.  Puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
60
80
85
LEFT
35
35
65
85
85

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 65 decibels in the right ear, and 68 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 56 percent for the right ear, and 46 percent for the left ear.

Applying the test results of the May 2012 VA audiometric examination to Table VII of the Rating Schedule results in a Roman numeric designation of Level II for the right ear, and Level VIII for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a 40 percent rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As puretone thresholds at each of the four specified frequencies were not 55 decibels or more in either ear, and the puretone thresholds at 1000 Hertz were not 30 or less and at 2000 Hertz were not 70 or more, an exceptional pattern of hearing impairment was not shown.  Thus, findings on this examination do not warrant consideration under 38 C.F.R. § 4.86. 

Given the above findings, the Board finds that a noncompensable disability rating is warranted for the Veteran's bilateral hearing loss for the period prior to October 5, 2010; a 20 percent disability rating is warranted for the Veteran's bilateral hearing loss for the period from October 5, 2010, to May 22, 2012; and a 40 percent rating is warranted for the Veteran's bilateral hearing loss beginning May 23, 2012.

Accordingly, the evidence of record does not support a compensable disability rating for the Veteran's bilateral hearing impairment prior to October 5, 2010.  The evidence of record supports a 20 percent rating, but no higher, for the period from October 5, 2010, and May 23, 2012.  The evidence of record also supports a 40 percent rating, but no higher, beginning May 23, 2012.  The Board does not find that higher ratings are warranted, as the results of the Veteran's testing were related to formulations under 38 C.F.R. §§ 4.85 and 4.86.

V.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's bilateral hearing loss is manifested by decreased hearing acuity, and it affects his ordinary conditions of daily life, including his ability to work.  In particular, the Veteran reports that he needs his wife to listen for him during restaurant conversations, or else he would need to lip read.  The ratings assigned contemplates these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  

The Board acknowledges that the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran has not alleged that his hearing loss prevents him from obtaining or maintaining substantially gainful employment.  Specifically, the Veteran has retired from General Motors after 32 years of employment.  In his May 2010 Travel Board hearing, he indicated that when he was employed with General Motors, he was required to wear ear plugs; therefore, he had to learn to communicate without hearing in that environment regardless of his hearing loss.  Thus, the Board finds that this matter is not raised by the record, and it is therefore unnecessary to remand the matter for further action.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

For the period prior to October 5, 2010, entitlement to an initial compensable disability rating for bilateral hearing loss is denied.

For the period from October 5, 2010, to May 22, 2012, entitlement to a 20 percent disability rating, but no higher, for bilateral hearing loss, is granted.

Beginning May 23, 2012, entitlement to a 40 percent disability rating, but no higher, for bilateral hearing loss, is granted.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


